United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   February 3, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-31250
                           Summary Calendar



JAMES E. KIRSCHENHUNTER,

                                     Plaintiff-Appellant,

versus

SHERIFF’S OFFICE, BEAUREGARD PARISH; LOUISIANA DEPARTMENT OF
PUBLIC SAFETY AND CORRECTIONS; STATE OF LOUISIANA,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:04-CV-2448
                       --------------------

Before JONES, Chief Judge, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     James E. Kirschenhunter appeals the district court’s

dismissal of his motion to enjoin the Louisiana Department of

Public Safety and Corrections and the Beauregard Parish Sheriff’s

Office from requiring him to register with them as a sex offender

pursuant to La. R.S. 15:542.1(H)(3)(b).       Kirschenhunter contended

in the motion that application of the statute to him violated the

United States Constitution’s Ex Post Facto and Contract Clauses.

     Kirschenhunter argues on appeal that the district court did

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-31250
                                -2-

not fully consider the issues raised in his motion when it

considered only the applicability to him of the community

notification requirement contained in La. R.S. 15:542.1(L),

rather than the entirety of La. R.S. 15:542.1, especially La.

R.S. 15:542.1(A), which mandates that the section applies only to

those committing certain offenses after July 1, 1997.    However,

the district court considered La. R.S. 15:542.1(H)(3)(b)’s

requirement that offenders register with the sheriff, rather than

La. R.S. 15:542.1(L)’s community notification requirement.       As

the district court determined, La. R.S. 15:542.1(H)(3)(b) is

applicable to Kirschenhunter pursuant to La. R.S. 15:542(C),

which does not limit the offenses to which it is applicable to

those occurring after a certain date.     See La. R.S. 15:542.

Kirschenhunter provides no facts or arguments indicating that La.

R.S. 15:542.1 was applied directly to him, rather than pursuant

to La. R.S. 15:542(C), or that any portions of La. R.S. 15:542.1

other than section H were applied to him.

     To the extent Kirschenhunter is appealing the district

court’s determination that La. R.S. 15:542 ’s registration

requirement does not violate the Ex Post Facto Clause, as

Kirschenhunter concedes, this issue lacks merit.    See Moore v.

Avoyelles Correctional Center, 253 F.3d 870, 872 (5th Cir. 2001);

State ex rel Olivieri v. State, 779 So. 2d 735, 749-50 (La.

2001).   Kirschenhunter’s first offender pardon does not relieve

him of his duty to register.   See State v. Moore, 847 So. 2d 53,
                             No. 04-31250
                                  -3-

63 (La. Ct. App. 2003).   Accordingly, Kirschenhunter has not

shown that the district court abused its discretion in deciding

these issues.   See Peaches Entertainment Corp. v. Entertainment

Repertoire Assocs., Inc., 62 F.3d 690, 693 (5th Cir. 1995).

     Kirschenhunter also argues that the district court did not

consider his argument that application of the registration

statute violates the Contract Clause.       He contends that his plea

agreement with the state was a contract that was completed upon

his pardon and that the statute impairs this contract.      The

district court did not consider this argument in its opinion.

However, because the argument is completely lacking in merit, the

interests of judicial economy would best be served by not sending

this case back to the district court for consideration of this

issue.   Kirschenhunter has not provided a copy of the plea

agreement or indicated what provisions were violated by the

statute.   As Kirschenhunter was admonished at his plea hearing,

the court was not bound to follow the plea agreement in

sentencing Kirschenhunter.    Furthermore, Kirschenhunter provides

no facts or arguments indicating that the pardon constituted a

contractual agreement between him and the state.       See General

Motors Corp. v. Romein, 503 U.S. 181, 186-87 (1992) (every

Contract Clause analysis begins with the inquiry whether there is

a contractual relationship regarding the matter that is the

subject of state regulation).
                           No. 04-31250
                                -4-

      Kirschenhunter also argues that there was a conspiracy to

deprive him and another person whom he was assisting in a legal

matter of their constitutional rights through threats and

intimidation.   However, because Kirschenhunter is raising this

issue for the first time on appeal, this court will not consider

it.   See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342

(5th Cir. 1999).

AFFIRMED.